DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In Specification, page 1,  paragraph 1, information about related applications needs to be updated. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al. (US 2015/0168644).

Regarding claim 12, Meyers et al. disclose that the illumination system comprises a light-emitting diode and a light guide (paragraphs 25 & 31).
Regarding claim 13, Meyers et al. disclose that the region is selected from the group consisting of: a storage area, a wireless charging area, and a cup holder area (In this case, a storage area for instrument panel).
Regarding claim 16, Meyers et al. disclose a vehicle (100 of Fig 1), comprising: a body having an interior (Fig 2; shows interior of the vehicle body); an illumination system (Abstract)  that provides illumination to at least a portion of the interior (see lighting assembly 120 in Fig 4, illuminating instrument panel 102), wherein the illumination includes ambient illumination (illumination of the entire instrument panel 102) and informational illumination (paragraph 3); a proximity sensor (input interface 212) that produces proximity sensor data; and control circuitry (204) that adjusts the illumination based on the proximity sensor data (paragraph 36).
 Regarding claim 17, Meyers et al. disclose that the informational illumination provides visual guidance to a region within the interior (paragraph 21).

Regarding claim 19, Meyers et al. disclose that the informational illumination includes at least one of: text and icons (110; the pointer icon).
Regarding claim 20, Meyers et al. disclose that the illumination system comprises a light-emitting diode and a light guide (paragraphs 25 & 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. as applied to claim 11, further in view of Newton et al. (WO 2015/052612; please see US 2016/0242251)
Regarding claims 14-15, Meyers et al. disclose al the limitations of claims 14-15 except for a fabric layer in the interior and a touch sensor overlapping the fabric layer.
However, in the same field of interior lighting of a vehicle, Newton et al. teaches a touch sensor on the surface of lighting system (paragraph 56) so as to control lighting effect (paragraph 57).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11097658. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application is anticipated by claim 2 of US 11,097,658;
Claim 9 of instant application is anticipated by claim 4 of US 11,097,658.
Allowable Subject Matter
Claims 2-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
          Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875